Title: To Benjamin Franklin from ——— Birckel, 28 October 1783
From: Birckel, ——
To: Franklin, Benjamin


          
            Monsieur
            strasbourg ce 28. 8bre. 1783.
          
          Dans la lettre, que vous m’avez fait l’honneur de m’ecrire vous parles d’une metode. C’este metode est gravé dans votre ame, et dans l’ame du meilleur patriote en france, en angletere, et en amerique. Reclaméz les degrés de bonté, et les degrés de forces d’ames, que vous trouverez dans ces trois cabinets, l’union de ces ames sensibles se soumettant a l’intantion du tres haut ces trois cabinets feront le bonheur de l’univers.
          Je suis avec un profond respect, Monsieur, votres tres humble et tres obeïssent serviteur
          
            Birckelchev: au m: militaire
          
         
          Notation: Birkel— 28 Oct: 1783.—
        